       Case 3:12-cv-02380-MEM Document 188 Filed 04/20/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 BOBBI-JO SMILEY, AMBER BLOW,
 AND KELSEY TURNER,                                Case No. 12-cv-02380
           Plaintiffs,
     v.                                            (Judge Malachy E. Mannion)

 E. I. DU PONT DE NEMOURS AND
 COMPANY AND ADECCO U.S.A.,
 INC.,
            Defendants.


     PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY
   CLASS AND COLLECTIVE ACTION SETTLEMENT APPROVAL

      For the reasons stated in the attached Memorandum of Law, Plaintiffs Bobbi-

Jo Smiley, Amber Blow and Kelsey Turner respectfully submit this unopposed

Motion seeking entry of an Order preliminarily approving the Parties’ proposed

settlement in the above-captioned class action lawsuit and authorizing dissemination

of the Parties’ agreed-upon Settlement Notice to all putative Class members.



                                             Respectfully Submitted,

      Date: April 20, 2020                   Thomas More Marrone (PA-49463)
                                             MOREMARRONE LLC
                                             1601 Market St. #2500
                                             Philadelphia, PA 19103
                                             (215) 966-4142
                                             tom@moremarrone.com
       Case 3:12-cv-02380-MEM Document 188 Filed 04/20/20 Page 2 of 3




                                              /s/ David J. Cohen
                                              David J. Cohen (PA-74070)
                                              STEPHAN ZOURAS, LLP
                                              604 Spruce Street
                                              Philadelphia, PA 19106
                                              (215) 873-4836
                                              (312) 233-1560 fax
                                              dcohen@stephanzouras.com

                                              James B. Zouras (pro hac vice)
                                              Ryan F. Stephan (pro hac vice)
                                              STEPHAN ZOURAS, LLP
                                              100 N. Riverside Plaza, Suite 2150
                                              Chicago, IL 60606
                                              (312) 233-1550
                                              (312) 233-1560 fax
                                              jzouras@stephanzouras.com
                                              rstephan@stephanzouras.com

                                              Attorneys for Named Plaintiffs,
                                              the Putative Rule 23 Class
                                              and the FLSA Collective




                         CERTIFICATE OF SERVICE

      I hereby certify that on April 20, 2020, a true and correct copy of the foregoing

pleading has been served on all counsel of record by electronically filing this

document and all attachments via the Court’s ECF system.


                                                     /s/ David J. Cohen




                                          2
       Case 3:12-cv-02380-MEM Document 188 Filed 04/20/20 Page 3 of 3




                       WORD COUNT CERTIFICATION

      I hereby certify that the attached Memorandum Of Law In Support Of

Plaintiff’s Unopposed Motion For Preliminary Class Action Settlement Approval

complies with the word / page limitations in L.R. 7.8(b) in that this filing (excluding

cover page, table of contents, table of authorities and signature block) contains 4,962

words as determined by the word count feature of the word processing system used

to prepare the Memorandum.



                                              /s/ David J. Cohen




                                          3
